EXHIBIT 10.5

 

[image_001.jpg] 

 

Executive Compensation AGREEMENT

 

This Executive Compensation Agreement (“Agreement”) is entered into as of March
10, 2015, effective as of January 1, 2015 (“Commencement Date”), by and between
PharmaCyte Biotech, Inc. a Nevada corporation (together with its successors and
assigns, “Company”), and Gerald W. Crabtree (“Executive”). The Company and the
Executive are each referred to in this Agreement as a “Party” and collectively
as “Parties.”

 

The Parties intending to be legally bound hereby agree as follows.

 

1. TERM. This Agreement shall be for a term commencing on the Commencement Date
and ending on the second anniversary of the Commencement Date, with annual
extensions thereafter unless the Company or the Executive provides written
notice of termination to the other Party at least 90 days prior to the end of
the original two-year term or any subsequent annual extension (the original
term, as may be from time to time extended, being referred to as the “Term”).
For the purposes hereof, the termination of this Agreement due to the Company
providing written notice of termination pursuant to this Section 1 at least 90
days prior to the end of the original two-year term or any subsequent annual
extension will be deemed to be a termination of Executive’s employment by
Company without Cause.

 

2. POSITION; DUTIES. The Executive shall be employed as: (i) a member of the
Company’s Board of Directors (“Board”); (ii) Chief Operating Officer of the
Company; and (iii) Chief Operating Officer of Viridis Biotech, Inc. and shall
have the authorities and responsibilities customarily associated with the status
of such positions at NASDAQ listed companies. In his capacity as Chief Operating
Officer, the Executive shall report directly to the Chief Executive Officer of
the Company and shall have responsibility for all the Company’s current and
future operations in the U.S. and abroad. Upon termination of the Executive’s
employment for any reason, if and to the extent requested by the Company, the
Executive shall promptly resign from the Board and from all other positions that
the Executive then holds with the Company or any affiliate and promptly execute
all documentation for such resignations.

 

The Executive shall devote substantially all of his business time, effort and
energies to the business of the Company; provided, however, that notwithstanding
the foregoing, the Executive may (a) serve as an officer or director of any of
the entities for whom he serves as such on the Commencement Date or any other
entity, (b) engage in civic, charitable, public service and community activities
and affairs, (c) accept and fulfill a reasonable number of speaking engagements,
and (d) manage his personal investments and affairs, as long as such activities
do not, in the Executive’s reasonable and good faith judgment, interfere,
individually or in the aggregate, with his obligations and the proper
performance his duties and responsibilities to the Company under this Agreement
in any material respect.

 

3. COMPENSATION AND BENEFITS. Subject in each case to the provisions of Section
4 of this Agreement in the event that his employment hereunder terminates, the
Executive shall be entitled to the following compensation and benefits during
the Term.

 



 

 

 

(A) Base Salary. The Company will pay the Executive a base salary at an annual
rate of $156,000, payable in accordance with the Company’s usual payroll
practices. The Compensation Committee of the Board may increase the base salary
annually in its discretion. The annual rate of the Executive’s base salary as in
effect from time to time is referred to herein as “Base Salary.”

 

(B) Equity Compensation. Subject to and in consideration of the Executive
entering into this Agreement, in March of 2014 the Board granted the Executive
10,000,000 shares of the Company’s common stock (“Common Stock”). On the
Commencement Date and on the anniversary of the Commencement Date (so long as
this Agreement has not been terminated), the Company shall issue to the
Executive 1,200,000 shares of Common Stock, which shares shall vest at the rate
of 300,000 shares per quarter, subject to Executive’s continuing service under
this Agreement, as additional compensation.

 

(C) Option Awards. Subject to and in consideration of the Executive entering
into this Agreement, on March 24, 2014, the Board approved the award of an
option to purchase up to 10,000,000 shares of Common Stock at the fair market
value on the date of grant, which award (“Option Award”) is governed by the
terms of the Stock Option Agreement dated as of March 10, 2015, by and between
the Company and the Executive in the form attached hereto In addition, on the
Commencement Date and on the anniversary of the Commencement Date (so long as
this Agreement has not been terminated), the Company shall grant to the
Executive 2,400,000 additional stock options per year (“Additional Option
Awards”) each with a term of five years, at the fair market value on the date of
grant, with vesting at the rate of 200,000 shares per month, subject to
Executive’s continuing service under this Agreement, as additional compensation.
The Additional Option Awards shall be governed by the terms of the Second Stock
Option Agreement dated as of March 10, 2015, between the Company and the
Executive, in the form attached hereto.

 

(D) Board Fees. The Executive will not be entitled to any cash fees or other
payments or equity grants for service as a director.

 

(E) Expense Reimbursement. The Company will reimburse the Executive for business
expenses reasonably incurred by him in the performance of his duties with the
Company, in accordance with the Company’s usual practices.

 

(F) Other Benefits. The Executive will be entitled to participate in the
Company’s incentive and employee benefit plans and programs applicable to senior
executives generally as in effect from time to time and on a basis no less
favorable than those provided to other senior executives.

 

(G) Vacation. The Executive will be entitled to four weeks of vacation annually
(or such greater amount provided in applicable Company policies or as may be
provided to any other senior executive of the Company) to be taken at times
determined by the Executive; provided, however, that unused vacation for one
year may be carried over to the next year if and to the extent that the unused
vacation is attributable to business exigencies of the Company.

 



- 2 -

 

 

4. CONSEQUENCES OF TERMINATION. The payments under this Section 4 are the only
termination payments to which the Executive is entitled upon termination of his
employment prior to the end of the Term regardless of the date during the Term
in which employment is terminated.

 

(A) Termination by Company for Cause or Termination by Executive without Good
Reason. If the Executive’s employment under this Agreement is terminated prior
to the end of the Term by the Company for Cause (as defined below) or by the
Executive without Good Reason (as defined below), the Executive will be entitled
to receive the following (promptly following such termination in the case of
clause (i)):

 

(i) Base Salary earned through the date that the Executive’s employment
hereunder terminates (“Termination Date”); and

 

(ii) other vested amounts and benefits, if any, in accordance with the terms of
any applicable plan, program, corporate governance document, policy, agreement
or arrangement of the Company other than the additional benefits provided to the
Executive under the terms of this Agreement (collectively, “Accrued
Compensation”).

 

If the Executive terminates his employment without Good Reason (as defined
below), the Executive will be obligated to remain a consultant to the Company
until the date that is two years after the Commencement Date. Executive shall be
available to provide such consulting services to the Company in Executive’s
areas of expertise, work experience and responsibility as may be requested by
the Board. If the Executive fails to provide or be available to provide such
post-termination consulting services, the Additional Option Awards will
immediately terminate and the vested options pursuant thereto will no longer be
exercisable.

 

“Cause” shall mean: (i) willful and repeated failure by the Executive to perform
his material duties hereunder as an employee of the Company; (ii) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony;
(iii) the Executive’s theft or misuse of material Company property; or (iv)
willful misconduct or an act of moral turpitude which is materially injurious to
the Company, monetarily or otherwise. For purposes of this Agreement, no act or
failure to act by the Executive shall be deemed “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without a belief that the
Executive’s action or omission was in the best interest of the Company. No
termination of the Executive’s employment will be treated as for “Cause” unless,
prior to such termination, the Executive has been provided written notice from
the Chief Executive Officer setting forth in reasonable detail the basis on
which the Company is terminating his employment for “Cause” and, if the
condition is curable, the Executive will then have 15 days from receipt of such
notice during which he may remedy the condition. If full cure is made by the
Executive within such 15 day cure period, Cause shall be deemed not to have
occurred and the Executive’s employment will be deemed to have continued under
and subject to the provisions of this Agreement.

 



- 3 -

 

 

(B) Termination by the Company without Cause or Termination by Executive for
Good Reason. If the Executive’s employment under this Agreement is terminated
prior to the end of the Term by the Company without Cause or by the Executive
for Good Reason, the Executive will be entitled to receive the following:

 

(i) Base Salary earned through the Termination Date;

 

(ii) Accrued Compensation;

 

(iii) Severance equal to two times the sum of (A) the Executive’s Base Salary in
effect at the time his employment terminates, plus (B) the annual bonus, if any,
earned by the Executive for the year preceding the year of termination, or, if
greater, the target bonus, if any, for the year of termination;

 

(iv) Accelerated vesting of the unvested portion of any outstanding annual stock
grant;

 

(v) Accelerated vesting of the unvested portion of any outstanding Additional
Option Awards during the Term; and

 

(vi) The amount of COBRA premiums for his and his family’s coverage, if any,
under the Company’s medical and dental plans, in effect from time to time, and
shall continue to cover the Executive under the Company’s life insurance
program, if any. The Executive shall be eligible to receive such medical
reimbursement and life insurance coverage until the earliest of: (A) the
twelve-month anniversary of the Termination Date; (B) the date the Executive is
no longer eligible to receive COBRA continuation coverage; and (C) the date on
which the Executive receives or becomes eligible to receive substantially
similar coverage from another employer. Notwithstanding the foregoing, if the
Company’s making payments under this Section 4(B)(v) would violate the
nondiscrimination rules applicable to non-grandfathered plans, or result in the
imposition of penalties under the Patient Protection and Affordable Care Act of
2010 and the related regulations and guidance promulgated thereunder (“PPACA”),
the parties agree to reform this Section 4(B)(v) in a manner as is necessary to
comply with the PPACA.

 

Any compensation payable pursuant to clause (i) and (iv) of this paragraph (B)
shall be paid promptly after the Termination Date; and any amounts payable
pursuant to clause (ii) of this paragraph (B) shall be paid pursuant to the
terms of the applicable plans or arrangements. Any amounts payable pursuant to
clause (iii) of this paragraph (B) shall be paid ratably for a period of 24
months following termination of employment as if it were salary payable in
accordance with the Company’s normal payroll practices, provided, however, that
the initial installment will begin on the 60th day following the Termination
Date and will include the payments that would otherwise have been made during
such 60-day period; provided that, to the extent necessary to prevent the
Executive from being subject to adverse tax consequences under Section 409A of
the Internal Revenue Code (“Section 409A”), the first six months of the
continued Base Salary payments shall not be paid until, and shall be paid in a
single sum payment on, the first day after the six month anniversary of the
Termination Date, with the remaining monthly payments to begin on the first day
of the seventh month following the Termination Date. At the end of the period
during which the Company is paying the Executive’s premiums for medical and
dental coverage, the Executive and any eligible family members may elect COBRA
continuation coverage at his own expense for the remainder, if any, of the
required COBRA period. All amounts payable under this Agreement shall be without
interest if paid when due. For the purposes hereof, if the Company elects not to
extend the Term pursuant to Section 1 above, the Executive’s employment will be
deemed to have been terminated by the Company for reasons other than Cause.

 



- 4 -

 

 

In order to receive any payments or benefits under clauses (iii), (iv) and (v)
of this paragraph (B), the Executive must execute and deliver to the Company a
release provided by the Company in substantially the form of Exhibit A hereto
and such release must become irrevocable on or before the 60th day following the
Termination Date.

 

If the Executive’s employment under this Agreement is terminated prior to the
date that is two years after the Commencement Date by the Company without Cause
or by the Executive for Good Reason, any unvested equity awards that may be
granted to the Executive, including the Option Awards, shall become immediately
vested and non-forfeitable on the Termination Date and shall be transferable or
exercisable for the remainder of their terms. Notwithstanding the above, if the
Executive terminates his employment with Good Reason (as defined below), the
Executive will be obligated to remain a consultant to the Company until the date
that is two years after the Commencement Date. Executive shall be available to
provide such consulting services to the Company in Executive’s areas of
expertise, work experience and responsibility as may be requested by the Board.
If the Executive fails to provide or be available to provide such
post-termination consulting services, the Additional Option Award will
immediately terminate and will no longer be exercisable.

 

As of the Termination Date, except as set forth herein, the Executive shall not
be entitled to any further payments or benefits from the Company.

 

“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s express written consent: (i) a diminution in the Executive’s
position, title, authority, duties, working conditions or responsibilities; (ii)
a material breach of this Agreement by the Company; or (iii) in connection with
a Change of Control, the failure or refusal by the successor or acquiring
company (or parent thereof) to expressly assume the obligations of the Company
under this Agreement. The Executive must provide written notice to the Company
of the existence of the condition constituting the Good Reason within 30 days of
the Executive’s having actual knowledge of the existence of the condition and,
if the condition is curable, the Company will then have 15 days from receipt of
such notice during which the Company may remedy the condition and not be
required to pay the amounts set forth in this Section 4(B). If full cure is made
by the Company within such 15 day cure period, Good Reason shall be deemed not
to have occurred and the Executive’s employment will be deemed to have continued
under and subject to the provisions of this Agreement; provided, however, that
the same condition may be cured by the Company only once during the Term.

 



- 5 -

 

 

(C) Termination on Disability or Death. In the event that the employment of the
Executive terminates prior to the end of the Term by reason of Disability (as
defined below), the Executive shall be entitled to the payments set forth in
clauses (i), (ii), and (vi) of Section 4(B) including payments under the
Company’s long term disability insurance plan to the extent provided for
therein. The Company may terminate the Executive’s employment by reason of
“Disability” if (and only if) the Executive is absent from work for at least 180
consecutive days or for 180 days (whether or not consecutive) in any calendar
year by reason of a physical or mental illness or injury. In the event that the
employment of the Executive terminates before the end of the Term by reason of
death, the amounts set forth in clauses (i), (ii), (iv), (v) and (vi) of Section
4(B) shall be paid to his estate and the death benefit under the Company’s life
insurance program, if any, shall be paid to his designated beneficiary, or
estate in the absence of designated beneficiary.

 

In addition, if the Executive’s employment under this Agreement is terminated
prior to the end of the Term by reason of Disability or death, any unvested
Equity Compensation and Additional Option Award that are granted to the
Executive shall become immediately vested and non-forfeitable on the Termination
Date and shall be transferable or exercisable for the remainder of their terms.
Notwithstanding the above, if Executive’s employment under this Agreement is
terminated prior to the end of the Term by reason of Disability, the Executive
will be obligated to remain a consultant to the Company until the date that is
two years after the Commencement Date. Executive shall be available to provide
such consulting services to the Company in Executive’s areas of expertise, work
experience and responsibility as may be requested by the Board. If the Executive
fails to provide or be available to provide such post-termination consulting
services, the Additional Option Award will immediately terminate and will no
longer be exercisable.

 

(D) Change of Control. If the Executive’s employment under this Agreement is
terminated prior to the end of the Term by the Company without Cause or by the
Executive for Good Reason within two years after a Change in Control or within
six months prior to a Change in Control, the Executive will be entitled to the
payments and benefits set forth in Section 4(B) in a single sum cash payment on
the 60th day following his termination of employment, and otherwise subject to
the terms thereof (including, without limitation, acceleration of vesting and
continuing exercisability of any equity awards). Notwithstanding the foregoing,
if a Change of Control occurs and any Company equity awards (“Transaction Date
Equity Awards”) are not assumed or converted into comparable awards with respect
to stock of the acquiring or successor company (or parent thereof), then,
immediately prior to the Change of Control, each such Transaction Date Equity
Award, whether or not previously vested, shall be converted into the right to
receive cash or, at the election of the Executive, consideration in a form that
is pari passu with the form of the consideration payable to the Company’s
stockholders in exchange for their shares, in an amount or having a value equal
to the product of (i) the per share fair market value of the Company’s Common
Stock (based upon the consideration payable to the Company’s stockholders),
less, if applicable, the per share exercise price under such Transaction Date
Equity Award, multiplied by (ii) the number of shares of Common Stock covered by
such Transaction Date Equity Award (such product being referred to as the “Award
Cash-Out Amount”). The Award Cash-Out Amount with respect to each Transaction
Date Equity Award will be paid or settled at the time of or promptly (but not
more than 10 days) following the occurrence of the Change of Control; provided,
however, that, for the avoidance of doubt, if the Company’s stockholders receive
deferred and/or contingent consideration, then the Executive will be entitled to
receive such consideration as if the shares of Common Stock covered by his
Transaction Date Equity Awards had been outstanding at the time of the Change of
Control.

 



- 6 -

 

 

“Change in Control” means any of the following:

 

(a) any one person or more than one person acting as a group directly or
indirectly acquires ownership of shares of the Company that, together with the
shares of the Company held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the shares of the Company;
provided, however, that if any one person or more than one person acting as a
group is considered to own more than 50% of the total fair market value or total
voting power of the shares of the Company, the acquisition of additional shares
by the same person or persons shall not constitute a Change of Control under
this clause (a). An increase in the percentage of shares of the Company owned by
any one person or persons acting as a group as a result of a transaction in
which the Company acquires its own shares in exchange for property will be
treated as an acquisition of shares of the Company by such person or persons for
purposes of this clause (a);

 

(b) any one person or more than one person acting as a group directly or
indirectly acquires, or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons, ownership of
shares of the Company having 30% or more of the total voting power of the shares
of the Company; provided, however, that if any one person or more than one
person acting as a group so acquires 30% or more of the total voting power of
the shares of the Company, the acquisition of additional control of the Company
by the same person or persons shall not constitute a Change of Control under
clause (a) or (b) of this definition;

 

(c) a majority of the members of the Company’s Board are replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the Company’s Board prior to the date of such appointment or
election; or

 

(d) the sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company or a change in the ownership of a substantial
portion of the Company's assets under Section 409A.

 



- 7 -

 

 

(E) Parachute Payment Excise Tax.

 

(i) General. If any payment or benefit received or to be received by the
Executive from the Company pursuant to the terms of this Agreement, when
combined with the payments and benefits the Executive is entitled to receive
under any other plan, program or arrangement (“Payments”) would be subject to
the excise tax (“Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code (“Code”) as determined below, the Company shall pay the Executive, at the
time(s) specified below, an additional amount (“Gross-Up Payment”) such that the
net amount the Executive retains, after deduction of the Excise Tax on the
Payments and any federal, state, and local income tax and the Excise Tax upon
the Gross-Up Payment, and any interest, penalties, or additions to tax payable
by the Executive with respect thereto, shall be equal to the total present value
(using the applicable federal rate (as defined in section 1274(d) of the Code)
in such calculation) of the Payments at the time such Payments are to be made.

 

(ii) Calculations. For purposes of determining whether any of the Payments shall
be subject to the Excise Tax and the amount of such excise tax:

 

(a) the total amount of the Payments shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the excise tax, except to the extent that, in the written opinion
of independent counsel or an independent national accounting firm selected by
the Company and reasonably acceptable to the Executive (“Independent Adviser”),
a Payment (in whole or in part) does not constitute a “parachute payment” within
the meaning of section 280G(b)(2) of the Code, or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax;

 

(b) the amount of the Payments that shall be subject to the Excise Tax shall be
equal to the lesser of (1) the total amount of the Payments or (2) the amount of
“excess parachute payments “ within the meaning of section 280G(b)(1) of the
Code (after applying clause (i), above); and

 

(c) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Independent Adviser in accordance with the principles of
section 280G(d)(3) and (4) of the Code.

 

(iii) Tax Rates. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rates of federal income taxation applicable to individuals in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes, if any, at the highest marginal rates of taxation applicable to
individuals as are in effect in the state and locality of his residence in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.

 



- 8 -

 

 

(iv) Time of Gross-Up Payments. The Gross-Up Payments provided for in this
Section shall be made upon the earlier of (a) the payment to the Executive of
any Payment or (b) the imposition upon the Executive, or any payment by him, of
any Excise Tax.

 

(v) Adjustments to Gross-Up Payments. If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
written opinion of the Independent Adviser that the Excise Tax is less than the
amount previously taken into account hereunder, the Executive shall repay the
Company, within 30 days of his receipt of notice of such final determination or
opinion, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state, and local income tax imposed on the Gross-Up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
or a federal, state, and local income tax deduction) plus any interest received
by the Executive on the amount of such repayment, provided that if any such
amount has been paid by the Executive as an Excise Tax or other tax, he shall
cooperate with the Company in seeking a refund of any tax overpayments and shall
not be required to make repayments to the Company until the overpaid taxes and
interest thereon are refunded to him.

 

(vi) Additional Gross-Up Payment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
written opinion of the Independent Adviser that the Excise Tax exceeds the
amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess within 30 days of the Company’s receipt of notice of such final
determination or opinion.

 

(vii) Fees and Expenses. All fees and expenses of the Independent Adviser
incurred in connection with this section shall be borne by the Company.

 

(F) No Mitigation. In the event of any termination of the employment of the
Executive hereunder prior to the end of the Term, the Executive shall be under
no obligation to seek other employment, and there shall be no offset against any
amounts due him on account of any remuneration attributable to any subsequent
employment that he may obtain.

 

5. CONFIDENTIALITY. The Executive shall, during and after his employment by the
Company and except in connection with performing services on behalf of (or for
the benefit of) the Company or any of its affiliates, keep secret and retain in
the strictest confidence all confidential, proprietary and non-public matters,
tangible or intangible, of or related to the Company, its shareholders,
subsidiaries, affiliates, successors, assigns, officers, directors, attorneys,
fiduciaries, representatives, employees, licensees and agents including, without
limitation, trade secrets, business strategies and operations, customer lists,
manufacturers, material suppliers, financial information, personnel information,
legal advice and counsel obtained from counsel, information regarding
litigation, actual, pending or threatened, research and development, identities
and habits of employees and agents and business relationships, and shall not
disclose them to any person, entity or any federal, state or local agency or
authority, except as may be required by law. Notwithstanding the foregoing,
nothing in this Agreement or elsewhere shall prohibit the Executive from making
any statement or disclosure: (i) to the extent required by law; (ii) to the
extent required by subpoena or other legal process (upon receipt of which the
Executive shall promptly give the Company written notice thereof in order to
afford the Company an opportunity to contest such disclosure); (iii) with the
Company’s prior written consent; or (iv) in confidence to an attorney for the
purpose of obtaining legal advice.

 



- 9 -

 

 

Upon termination of his employment with the Company, the Executive shall return
to the Company all confidential, proprietary and non-public materials, and any
other property of the Company, in his possession. The personal property of the
Executive, including documents relating to his benefits, compensation, tax
liabilities, personal obligations (e.g., restrictive covenants) and the like,
shall not be subject to return pursuant to the preceding sentence.

 

6. NON-COMPETE; NONSOLICITATION. The Executive understands and acknowledges that
the services he provides to the Company are unique and extraordinary. The
Executive further understands and acknowledges that the Company’s ability to
reserve these services for the exclusive use of the Company is of great
competitive importance and commercial value to the Company. The Executive agrees
that during his employment by the Company and for twenty-four months thereafter,
he shall not, directly or indirectly, engage or be interested in (as owner,
partner, stockholder, employee, director, officer, agent, fiduciary, consultant
or otherwise), with or without compensation, any line of business in which the
Company or its affiliates is actively engaged (or, in the case of cessation of
employment, in which the Company or any of its consolidated subsidiaries is then
engaged at the time of such cessation). The Executive further agrees that for
twenty-four months following the Termination Date, the Executive will not:

 

(i) directly or indirectly, contact, solicit, or accept if offered to him, or
direct any person, firm, corporation, association or other entity to contact,
solicit or accept if offered, any of the Company’s customers, prospective
customers, or suppliers for the purpose of providing any products and/or
services that are the same as or similar to the specific products and services
provided by the Company to its customers during the Term; or

 

(ii) solicit or accept if offered to the Executive, with or without
solicitation, on his behalf or on behalf of any other person, the services of
any person who is then a current employee of the Company (or was an employee
during the six-month period preceding such solicitation), to terminate
employment or an engagement with the Company, nor hire or agree to hire any such
current or former employee into employment with the Executive or any company,
individual or other entity; provided, however, that this subpart (ii) will not
apply to applications for employment from any current or former employee of the
Company in response to a general solicitation that is not directed at any such
current or former employee; and provided further that this subpart (ii) shall
not be deemed to preclude any future employer of the Executive from hiring any
such current or former employee of the Company without the input or
participation by the Executive.

 



- 10 -

 

 

7. NONDISPARAGEMENT. The Executive agrees not to, either during his employment
with the Company or after his employment with the Company has terminated, make
any negative, disparaging, denigrating, or derogatory remarks, either orally or
in writing, about the Company, its predecessors, successors and assigns, and any
of its or their directors, officers, employees, affiliates or any shareholder
holding more than 5% of the Company’s voting securities, or members of their
respective families, including, without limitation, remarks that relate to their
respective business operations, policies or practices, and remarks that may be
considered to be detrimental to any of their business, professional, or personal
reputations.

 

8. REMEDY FOR BREACH AND MODIFICATION. The Executive acknowledges that the
provisions of this Agreement are reasonable and necessary for the protection of
the Company and that the Company may be irreparably damaged if these provisions
are not specifically enforced. Accordingly, the Executive agrees that, in
addition to any other relief or remedies available to the Company, the Company
shall be entitled to obtain appropriate temporary, preliminary and permanent
injunctive or other equitable relief for the purposes of restraining the
Executive from any actual or threatened breach of or otherwise enforcing these
provisions and no bond or security will be required in connection therewith. In
addition, notwithstanding any provision in this Agreement to the contrary, if
the Executive breaches any of the provisions of Sections 5, 6 or 7 of this
Agreement at any time and such breach is either (x) willful and not
inconsequential or (y) in a material respect and not cured promptly after notice
from the Company, he shall not thereafter be entitled to any payments or
benefits under this Agreement, and the Additional Option Award (whether or not
previously vested) will immediately terminate and the options granted pursuant
thereto will no longer be exercisable.

 

9. SEVERABILITY; BLUE PENCIL. If any provision of this Agreement is deemed
invalid or unenforceable, such provision shall be deemed modified and limited to
the extent necessary to make it valid and enforceable. The Executive and the
Company agree that the covenants contained in Sections 5, 6 and 7 are reasonable
covenants under the circumstances and further agree that if, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.

 

10. COUNTERPARTS; FACSIMILES. This Agreement may be executed in two or more
counterparts, each of which shall be considered an original, but all of which
together shall constitute the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

 

11. GOVERNING LAW; JURISDICTION.

 

(A) This Agreement shall be governed by, and construed and interpreted in
accordance with its express terms, and otherwise in accordance with the laws of
the State of Nevada, without regard to conflicts of laws principles.

 



- 11 -

 

 

(B) Either Party may seek to enforce this Agreement in the courts of the State
of Maryland. Each Party hereby consents to the non-exclusive jurisdiction of
such court (and the appropriate appellate courts) and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on either Party anywhere in the world, whether
within or without the State of Maryland.

 

12. NOTICES. Any notice or other communication made or given in connection with
this Agreement may be given by counsel, shall be in writing, and, if to a Party,
shall be deemed to have been duly given when: (i) delivered to the appropriate
address by hand or by nationally recognized overnight courier service (costs
prepaid); (ii) sent by electronic mail or facsimile with confirmation of
transmission by the transmitting equipment; or (iii) received or rejected by the
addressee, if sent by certified mail, return receipt requested, in each case to
a Party at his or its address or facsimile number set forth below or at such
other address or facsimile number as a Party may specify by notice to the other
Party:

 

To the Executive:

 

23 Wildwood Road

Suite 208

Groton, CT 06340-4283

Email: gcrabtree@PharmaCyteBiotech.com:

Fax No.: (917) 595-2851

 

To the Company:

 

12510 Prosperity Drive
Suite 310
Silver Spring, MD 20904-1643
Attention: Kenneth L. Waggoner
Chief Executive Officer
Email: kwaggoner@PharmaCyteBiotech.com

Fax No.: (917) 595-2851

 

13. ENTIRE AGREEMENT; AMENDMENT. This Agreement supersedes all prior agreements
between the Parties with respect to its subject matter and cannot be changed or
terminated orally. Any amendment thereof must be in writing and signed by the
Parties.

 

14. WAIVER. The failure of any Party or person to insist upon strict adherence
to any term of this Agreement (including all attachments) on any occasion shall
not be considered a waiver or deprive that Party or person of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement (including all attachments). Any waiver must be in writing and
must specifically identify the provision(s) of this Agreement (including all
attachments) being affected.

 

15. END OF TERM. The provisions of Sections 4, 5, 6, 7, 8, 11, 12, 13 and 14
shall continue after the end of the Term.

 



- 12 -

 

 

16. ASSIGNMENT. Except as otherwise provided in this Section 16, this Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective heirs, representatives, successors and assigns. This Agreement shall
not be assignable by the Executive, and shall be assignable by the Company only
to any corporation or other entity that succeeds to all, or substantially all,
of the Company’s business or assets, and that expressly assumes (or assumes by
operation of law in any merger or consolidation) the Company’s obligations
hereunder; provided, however, that no such assignment shall invalidate or negate
the rights of the Executive pursuant to the provisions hereof, including,
without limitation, any such rights relating to a Change of Control. In any such
event, the term “Company,” as used herein shall mean the Company, as defined
above, and any such successor or assignee. In the event of the Executive’s death
or a judicial determination of his incapacity, references in this Agreement
(including its attachments) to the “Executive” shall be deemed to include, as
appropriate, his estate, heirs and/or legal representatives.

 

17. CODES. The Board has adopted a Code of Business Conduct and Ethics. The
Executive is expected to require compliance with those codes by the Company’s
employees and to comply himself.

 

18. DEDUCTIONS. The Company may deduct from the compensation described herein
any applicable Federal, state and/or city withholding taxes, any applicable
social security contributions, and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any Federal, state or city laws,
rules or regulations or any election he shall have made.

 

19. SECTION 409A. Anything in this Agreement to the contrary notwithstanding:

 

(A) It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A and all regulations, guidance and other
interpretive authority issued thereunder so as not to subject the Executive to
payment of any additional tax penalty or interest imposed under Section 409A,
and this Agreement will be interpreted on a basis consistent with such intent.
References to Termination Date or termination of employment herein mean a
termination of employment that constitutes a Separation from Service within the
meaning of Section 409A.

 

(B) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A: (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided that this clause (i) will not be violated with regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect); (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year following the calendar
year in which such expense is incurred; and (iii) the Executive’s right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 



- 13 -

 

 

(C) Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(D) To the extent any amount payable to the Executive is subject to his entering
into a release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable to the
Executive in either of two taxable years, and the timing of such payment is not
subject to terms and conditions under another plan, program or agreement of the
Company that otherwise satisfies Section 409A, such payments shall be made or
commence, as applicable, on January 15 (or any later date that is not earlier
than 8 days after the date that the release becomes irrevocable) of such later
taxable year and shall include all payments that otherwise would have been made
before such date.

 

20. CAPTIONS. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of this Agreement.

 

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement as
of the date first set forth above.

 

PHARMACYTE BIOTECH, INC.

 

 

By: _________________________

Name: Kenneth L. Waggoner

Title: Chairman of the Board and Chief Executive Officer

 

 

 

THE EXECUTIVE

 

 

By: _________________________

Gerald W. Crabtree

 



- 14 -

 

 

Exhibit A

 

GENERAL RELEASE

 

1. GENERAL RELEASE OF ALL CLAIMS

 

The undersigned individual (“Executive”) hereby irrevocably releases and forever
discharges any and all known and unknown liabilities, debts, obligations, causes
of action, demands, covenants, contracts, liens, controversies and any other
claim of whatsoever kind or nature that the Executive ever had, now has or may
have in the future against PharmaCyte Biotech, Inc. (“Company”), its
shareholders, subsidiaries, affiliates, successors, assigns, officers,
directors, attorneys, fiduciaries, representatives, employees, licensees, agents
and assigns (“Releasees”), to the extent arising out of or related to the
performance of any services to or on behalf of the Company or the termination of
those services and, other than claims for payments, benefits or entitlements
preserved by Section 4 and claims for indemnification, advancement of expenses
or coverage under the Company’s directors and officers liability insurance, of
the Executive Compensation Agreement dated as of January 1, 2015, between the
Company and the Executive (“Employment Agreement”), including without
limitation: (i) any such claims arising out of or related to any federal, state
and/or local labor or civil rights laws including, without limitation, the
federal Civil Rights Acts of 1866, 1871, 1964, the Equal Pay Act, the Older
Workers Benefit Protection Act, the Rehabilitation Act, the Jury Systems
Improvement Act, the Uniformed Services Employment and Reemployment Rights Act,
the Vietnam Era Veterans Readjustment Assistance Act, the National Labor
Relations Act, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, the Age Discrimination in Employment Act, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act of 1938, the New York Human Rights
Law, the Maryland Employment Anti-Discrimination Laws, the Maryland wage and
hour laws, and the Maryland State Personnel and Pensions Article; (ii) any and
all other such claims arising out of or related to any contract, any and all
other federal, state or local constitutions, statutes, rules, regulations or
executive orders; or (iii) any and all such claims arising from any common law
right of any kind whatsoever, including, without limitation, any claims for any
kind of tortious conduct, promissory or equitable estoppel, defamation, breach
of the Company’s policies, rules, regulations, handbooks or manuals, breach of
express or implied contract or covenants of good faith, wrongful discharge or
dismissal, and/or failure to pay, in whole or part, any compensation of any kind
whatsoever (collectively, “Executive’s Claims”).

 

Execution of this Release by the Executive operates as a complete bar and
defense against any and all of the Executive’s Claims against the Company and/or
the other Releasees. If the Executive should hereafter assert any Executive’s
Claims in any action or proceeding against the Company or any of the Releasees,
as applicable, in any forum, this Release may be raised as and shall constitute
a complete bar to any such action or proceeding and the Company and/or the
Releasees shall be entitled to recover from the Executive all costs incurred,
including attorneys’ fees, in defending against any such Executive’s Claims.

 



- 15 -

 

 

Executive further waives and relinquishes any rights and benefits which he has
or may have under California Civil Code § 1542 to the fullest extent that he may
lawfully waive all such rights and benefits pertaining to the subject matter of
this Release. Civil Code § 1542 provides that a general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor. Executive acknowledges that he is aware
that he may later discover facts in addition to or different from those which he
now knows or believes to be true with respect to the subject matter of this
Release, but it is his intention to fully and finally forever settle and release
any and all claims, matters, disputes, and differences, known or unknown,
suspected and unsuspected, which now exist, may later exist or may previously
have existed between the parties to the extent set forth in the first paragraph
hereof, and that in furtherance of this intention this Release shall be and
remain in effect as a full and complete general release to the extent set forth
in the first paragraph herein, notwithstanding discovery or existence of any
such additional or different facts.

 

2. OPPORTUNITY FOR REVIEW

 

The Executive acknowledges that he has had a reasonable opportunity to review
and consider the terms of this Release for a period of at least 21 days, that he
understands and has had the opportunity to receive counsel regarding his/ her
respective rights, obligations and liabilities under this Release and that to
the extent that the Executive has taken less than 21 days to consider this
Release, the Executive acknowledges that he has had sufficient time to consider
this Release and to consult with counsel and that he does not desire additional
time to consider this Release. As long as the Executive signs and delivers this
Release within such 21 day time period, he will have seven days after such
delivery to revoke his decision by delivering written notice of such revocation
to the Company. If the Executive does not revoke his decision during that
seven-day period, then this Release shall become effective on the eighth day
after being delivered by the Executive.

 

3. BINDING EFFECT

 

This Release is binding on the Executive’s heirs and personal representative.

 



- 16 -

 

 

 

 

4. GOVERNING LAW; MISCELLANEOUS

 

The provisions of Sections 9, 10, 11, 12 and 14 of the Employment Agreement
shall be deemed incorporated into this Release as if fully set forth herein. Any
claim or dispute arising under or relating to this Release, or the breach,
termination or validity of this Release, shall be subject to Section 11 of the
Employment Agreement.

 

PHARMACYTE BIOTECH, INC.

 

 

By:___________________________           

Name: Kenneth L. Waggoner

Title: Chairman of the Board and Chief Executive Officer

 

 

 

THE EXECUTIVE

 

 

By:___________________________

Gerald W. Crabtree

 



- 17 -

 